Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-036109, filed on 03/03/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 9,581,641). 
Figures 1-3, an inspection apparatus is shown, see Column 3, lines 55-67, Column 4, lines 1-65 for explanation of Figures 1-3] comprising: a load port area in which a carrier accommodation chamber for accommodating a carrier that receives an inspection object is disposed [Figures 1-3, a load port 16/26 in which a carrier accommodation chamber for accommodating a carrier/FOUP that receives an inspection object/wafer W is shown]; an inspection area in which a plurality of probe cards are respectively disposed under a plurality of inspection devices, and in which the probe card is pressed against an electronic device of the inspection object on a chuck top to inspect the electronic device [Figures 1-3, an inspection area 14 in which a plurality of probe cards are disposed is shown, see chuck top 40]; a transfer area in which a transfer mechanism transfers the inspection object onto the chuck top, the transfer area being disposed between the load port area and the inspection area in a plan view [Figures 1-3, a transfer area 18 in which a transfer mechanism transfer the inspection object/wafer W onto the chuck top 40 is taught]; and a plurality of probe card accommodation devices disposed in at least one of the load port area or the inspection area, each probe card accommodation device being capable of accommodating the probe card [Figures 1-3, probe card accommodation device 26c is disposed in the load port area 16].
Yamada does not explicitly teach a number of the probe card accommodation devices being equal to or greater than a number of the probe cards.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to comprise more than one probe card accommodation device/loader because it has been held that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed 
7.	Regarding claim 2, Yamada teaches the probe card accommodation device, the carrier accommodation device. 
Yamada does not explicitly teach wherein one or multiple first probe card accommodation devices among the plurality of probe card accommodation devices, and a remaining one or multiple second probe card accommodation devices among the plurality of probe card accommodation devices are vertically disposed in the load port area with the carrier accommodation chamber therebetween.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to rearrange parts because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Doing so would allow Yamada to rearrange probe card accommodation device and the carrier accommodation device without negatively affecting the transport/transfer function of the device. 

Yamada does not explicitly teach wherein the multiple first probe card accommodation devices are disposed to overlap each other.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to rearrange parts because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Doing so would allow Yamada to rearrange probe card accommodation devices to overlap without negatively affecting the transport/transfer function of the device.
9.	Regarding claim 4, Yamada teaches the inspection apparatus. 
Yamada does not explicitly teach wherein the multiple second probe card accommodation devices are disposed to overlap each other.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to rearrange parts because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Doing so 
10.	Regarding claim 9, Yamada teaches the inspection apparatus.
Yamada does not explicitly teach wherein the multiple second probe card accommodation devices are disposed to overlap each other.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada to rearrange parts because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Doing so would allow Yamada to rearrange probe card accommodation devices to overlap without negatively affecting the transport/transfer function of the device.
11.	Regarding claim 13, Yamada teaches wherein: the plurality of inspection devices are disposed in the inspection area along a first axial direction in a plan view, and the load port area, the inspection area, and the transfer area are disposed along a second axial direction in a plan view [Figures 1-3, the arrangement is shown].

Allowable Subject Matter
11.	Claims 5-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. The inspection apparatus of Claim 4, further comprising a dry air supplying device, wherein the dry air supplying device is provided in at least one of the one or the multiple first probe card accommodation devices or the one or the multiple second probe card accommodation devices, and is configured to supply dry air to a probe card being accommodated therein.  
6. The inspection apparatus of Claim 5, further comprising a heating device, wherein the heating device is provided in at least one of the one or the multiple first probe card accommodation devices or the one or the multiple second probe card accommodation devices, and is configured to apply heat to a probe card being accommodated therein.  
7. The inspection apparatus of Claim 6, further comprising a cooling device, wherein the cooling device is provided in at least one of the one or the multiple first probe card accommodation devices or the one or the multiple second probe card accommodation devices, and is configured to cool a probe card being accommodated therein.  
8. The inspection apparatus of Claim 7, wherein: the plurality of inspection devices are disposed in the inspection area along a first axial direction in a plan view, and the load port area, the inspection area, and the transfer area are disposed along a second axial direction in a plan view.  
10. The inspection apparatus of Claim 2, further comprising a dry air supplying device, wherein the dry air supplying device is provided in at least one of the one or the multiple first probe card accommodation devices or the one or the multiple second probe card accommodation devices, and is configured to supply dry air to a probe card being accommodated therein.  
11. The inspection apparatus of Claim 2, further comprising a heating device, wherein the heating device is provided in at least one of the one or the multiple first probe card 
12. The inspection apparatus of Claim 2, further comprising a cooling device, wherein the cooling device is provided in at least one of the one or the multiple first probe card accommodation devices or the one or the multiple second probe card accommodation devices, and is configured to cool a probe card being accommodated therein.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0091562 Hosaka et al. teaches a transfer method and inspection system, see Figures 1-4. The prior art teaches an inspection unit, a loader, a transfer unit, a chuck/handler and a dry air supply mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEEL D SHAH/Primary Examiner, Art Unit 2868